Case 3:20-cv-06160-BJR Document 1-2 Filed 11/29/20 Page 1of1

JS 44 (Rev. 02/19)

CIVIL C

The JS 44 civil cover sheet and the inforr
provided by local rules of court. This fo

tm, approved by the Judicial Conference
purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE

mation contained herein neither replace nor supplem

OVER SHEET

and service of pleading:

ent the filin
September 1974, is req

of the United States in
DF THIS FORM.)

S or other papers as required by law, except as
ured for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
KATIE REIDL

(b) County of Residence of First Listed Plaintiff Kitsap
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Chalmers C. Johnson, Longshot Law, Inc

PO Box 1575, Port Orchard, WA 98366 425-999-0900

DEFENDANTS
THE NAVY
County of Residence of First Listed Defendant

NOTE: INLAND CONDEMNATION CASES, USE TH

THE TRACT OF LAND INVOLVED.

Attorneys (/f Known)

 

KENNETH J. BRAITHWAITE, SECRETARY OF

(IN U.S. PLAINTIFF CASES ONLY)

E LOCATION OF

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X"" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1. U.S. Government © 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place o4 04
of Business In This State
2 us. Government G4 Diversity Citizen of Another State 2 OG 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 0 3 O 3° Foreign Nation 06 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
LC CONTRACT TORTS _ FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal GC 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ¥ © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act C330 Federal Employers’ Product Liability © 830 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application © 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards © 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act GC 862 Black Lung (923) Protection Act
J 190 Other Contract Product Liability 380 Other Personal © 720 Labor/Management © 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability} 360 Other Personal Property Damage Relations © 864 SSID Title XVI 1 850 Securities/Commodities/
© 196 Franchise Injury C1 385 Property Damage © 740 Railway Labor Act G 865 RSI (405(g)) Exchange

© 362 Personal Injury -

Medical Malpractice

Product Liability

 

 

l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation (% 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure © 441 Voting G 463 Alien Detainee

© 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

© 442 Employment

G 443 Housing/
Accommodations

445 Amer. w/Disabilities -

Sentence
© 530 General
C535 Death Penalty

© 448 Education G1) 555 Prison Condition
O 560 Civil Detainee -
Conditions of

Confinement

 

 

reread

© 510 Motions to Vacate

Employment Other:
0 446 Amer. w/Disabilities -] 1 540 Mandamus & Other
Other © 550 Civil Rights

 

 

 

© 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

© 791 Employee Retirement
Income Security Act

FEDERAL TAX SUITS

870 Taxes (U.S. Plaintiff
or Defendant)
© 871 IRS—Third Party
26 USC 7609
IMMIGRATION
© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

 

 

OG 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

895 Freedom of Information
Act

© 896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

Pa Original. 2 Removed from O 3  Remanded from (14 Reinstatedor © 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which
Rehabilitation act of 1973, 29 U

Brief description of cause:

y!
VI. CAUSE OF ACTION

 

ou are filing (Do not cite jurisdictional statutes unless diversity):

S.C. § 701 et seq.

Disability, harassment, Constructive discharge

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 350,000.00 JURY DEMAND: YL Yes ONo
VIII. RELATED CASE(S)
IF ANY ile JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
11/29/2020 s/Chalmers C. Johnson, WSBA 40180

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

C5
a

JUDGE

MAG. JUDGE

—
